 MINE WORKERS (BRONZITE MINING)587International Union,United Mine Workers of Amer-icaandBronziteMining Company, Inc. Case9-CD-43624 June 1986DECISION AND DETERMINATION OFDISPUTEBY MEMBERSDENNIS, JOHANSEN, ANDBABSONThe charge in this Section 10(k) proceeding wasfiled 23May 19851 by Bronzite Mining Company(theEmployer), alleging that the Respondent,InternationalUnion,UnitedMineWorkers ofAmerica(MineWorkers)violatedSection8(b)(4)(D) of the National Labor Relations Act byengagingin proscribed activity with an object offorcing the Employerto assigncertain work to em-ployees it represents rather than to the Employer'sunrepresented employees. The hearing was held on22 July 1985 before Hearing Officer Deborah Ja-cobson.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,fmding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1. JURISDICTIONThe Employer, a Kentucky corporation, is en-gaged in surface mining of coal in the State ofWest Virginia. During the 12 months preceding thehearing, a representative period, the Employer pur-chased and received at its West Virginia locationsgoods and materials valued in excess of $50,000 di-rectly from points located outside the State ofWest Virginia. We therefore find that the Employ-er is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that, as theparties stipulated, theMine Workers is a labor or-ganizationwithin the meaning of Section 2(5) ofthe Act.II.THE DISPUTEA. Background and Facts of DisputeOn 5 May the Employer began coal mining op-erations on a tract of land in Mingo County, WestVirginia (the minesite), under a contract with Free-mont Mining Company (Freemont Mining).2 RuthiAll dates are 1985.2Freemont Mining owns the mineral rights to the minesite.TraceMinerals, Inc. (Ruth Trace) operated themine until20 April, whenitceasedoperations andevidentlyterminated all its employees.The MineWorkers has at all relevant times sought to repre-sent Ruth Trace's employees, and conducted an or-ganizational campaignat theminesitebefore thecompany's 20 April shutdown.3When EmployerForeman JamesHurley arrivedat theminesiteon 20 May, he observed 14 to 15pickets, includingMineWorkers selective strikecoordinator Rusty Franklin and former Ruth Traceemployees,at the minesite entrance.4Hurley testi-fiedFranklin approached him and stated that hewas aMine Workers representative; he representedthe former Ruth Trace employees; and he wouldappreciate it if the Employer's employees wouldnot cross the picket line. Hurley further testifiedFranklin told him that "I [Hurley] wasgoing toput them [the ex-Ruth Trace employees] back towork if we worked there."5 Hurley informedFranklin the Employer intendedto use its own em-ployees,but stated that if "[Franklin's]men"wanted to submit job applications, the employerwould consider them for work if there were futureopenings.Employer emergency medical technician DavidSullivan testified that, when he arrivedat the mine-site,Franklin stated he "was representing theUMWA and Ruth Trace" and "he felt they shouldhave their jobs instead of us."5 Sullivan said he re-sponded hewas a salariedemployee and thoughthe should be working at theminesite.Employer truckdriver Daryl Ray Barker testifiedhe and a fellow employee, Sam Hurley Jr., werealso confronted by Franklin who told them that"they" were having a "labor dispute"; the formerRuth Trace employees thought they had a right totheir jobs; and they would appreciate it if "we" did2Pursuant to a petition the Mine Workers filed on 11 February, a rep-resentation election was held 26 April to determine whether the RuthTrace employees desired Mine Workers representation. All ballots castwere challenged and a hearing was set to determine the challenges Thehearing was postponed,however,pending the resolution of an unfairlabor practice charge the Mine Workers filed on 10 May alleging thatRuth Trace terminated its employees on 20 April for unlawful reasons.On 28 June the Regional Director for Region 9 refused to issue a com-plaint,there is no evidence that the Mine Workers appealed the RegionalDirector's decision4 Franklin testified that the former Ruth Trace employees had contact-ed the Mine Workers office on 20 May andrequested that "someone"come to the minesite as the Mine Workers had conducted the organiza-tional drive involving Ruth Trace.At the time of the picketing,Franklinhad been in the Williamson areafor 2 or 3months overseeing"selective"strikes5According to Hurley's testimony, Franklin also told him that theMine Workers had conducted a representation election and was awaitinga ruling sometime "that month";Ruth Trace employees had started thejob; and if that company resumed operations its employees would finishthe work.6 Sullivan also testified Franklin informed him that "they"had taken avote whether to be union or nonunion280 NLRB No. 68 588DECISIONS OF NATIONALLABOR RELATIONS BOARDnot cross "their" picket line.' Before leaving theminesite, Franklin stated he told the other picketshe would seek legal advice on what to do and beback the next day.When Foreman Hurley arrived on 21 May, heobserved the same pickets assembled at the mine-site entrance. Hurley testified Franklin approachedhim8 and stated that "they were still on strike,"and "didn't want us crossing his picket line."eWhen Employer President Raymond Barker ar-rived at the site shortly thereafter, Hurley advisedhim he might hold down the picket line violenceby giving the pickets job applications. Franklin re-quested that the Employer bring the applications totheminesitethe following day, which Barkeragreed to do.1 0 Before leaving the minesite, Frank-lin "advised" the former Ruth Trace employees toseek employment with the Employer.On 22 May the pickets blocked the minesite's en-trance as Foreman Hurley and several of the Em-ployer's drivers tried to enter. 11According toHurley, the pickets told the drivers that they couldnot haul that day and that if they did there wouldbe violence. Hurley testified the pickets told himthat the Employer would be "shut down fromthere on out," and that the former Ruth Trace em-ployees "were going to work that job." When Em-ployer President Barker arrived, picket Collins toldhim "there wouldn't be any work there today, andthat they had started the job, and they thoughtthey should be the ones to finish it." When Barkerresponded there would be work, he testified thepickets replied "there will be head skinning if youwork."12 Barker testified that he observed an un-identified picket standing next to Collins pull apistol out of his pocket as Barker pulled away.Foreman Hurley testified that on 23 May he sawFranklin at theminesitebetween 6 and 6:45 a.m.,'According to driver Barker's testimony, Franklin also stated theywere awaiting"some kind"of vote and if the vote "went"and was ac-cepted by the Board, the UMWA would set up a "selective" strikeagainst"the Company" to try to get the former Ruth Trace employees'Jobs back.8Hurley testifiedthatin his encounters with the pickets on 20 and 21May, Franklin stepped out in front of the picket line and that the pickets"let him do most of the talking " According to Hurley's testimony, anunidentifiedman wearing a jacket with a Mine Workers patch on it ac-companied Franklin onboth days9Employer dnver Barker testified that he and employee Sam HurleyJr.were also confronted by "a guy" who asked them not to cross thepicket line and stated that"they"were having a "labor dispute" and"wanted theirjobs back "toFranklin testified that when Hurley informed him the Employerwould bung job applications to the mmesite, he also stated that the pick-ets "would have to forget this union business" because the Employer hadthe same mining agreement with Freemont Mining that Ruth Trace had,making its mining contract null and void if it employed union workersThe Employerdenies it isa party to such an agreementi iFranklin evidently did not appear at the minesiteon 22 Mayis Barker testified he then informed the pickets that he would not givethem job applications if they were going to "skin [his] head "running back and forth among the pickets. He ob-served the pickets arriving at the minesite withrifles, pistols, and baseball bats. Employer PresidentBarker testified that when he and employee Blan-kenship arrived at the minesite they were ap-proached by three pickets carrying rocks or batsand that the pickets hurled stones at their vehicle.According to Barker's and Hurley's testimony, thepickets struck severalvehicles containingEmploy-er officials and employees with rocks or baseballbats and/or fired shots as the individuals attemptedto enter the minesite. Hurley testified that severalof the Employer's drivers and one of its mechanicsdid not carry out their job dutiesin response to thepickets' activity on 22 and 23 May.Franklin deniedMineWorkers involvement inthe picketing activity. He testified that the MineWorkers sent him to theminesiteonly "toevaluatethe situation," and that he was specifically tryingto determine whether Ruth Trace was operatingthe mine. Franklin also testified he attempted to as-certain whether the former Ruth Trace employeeswere fired, laid off, or locked out, andto suggest"some type" of unfair labor practice charges forthe employees to file. Franklin further testified thattheMine Workers claimed no interest in the workbeing performed by the Employer's unrepresentedemployees, but that it wouldclaim an interest inthe work in the future if it was able to prove its"common employer"claim.13At the time of the hearing the pickets had notreappeared at the minesite since 23 May.B.Work in DisputeThe work in dispute consists of all coal miningand loading work being performed by BronziteMining Company, Inc. at theFreemontMiningCompany's tract of land located in Mingo County,West Virginia.C. Contentions of the PartiesThe Mine Workers moves to quash the notice of10(k) hearing, contending that it has no interest inperforming the disputed work; that it does not seekto have the Employer displace its current employ-ees in order to hire Ruth Trace's former employ-ees;that it is interested in representing RuthTrace's employees only to the extent that they areca The "common employer" claim evidently refers to the Mine Work-ers' suspicion that Ruth Trace and the Employer wereparties to anagreement with FreemontMiningexcluding union contractors from themmesite.The Employer, as noted, denies it is party toany such agree-ment,however, and thereisno evidence it has been charged with suchconduct in any proceeding before the Board or elsewhereIn addition,Bronzite did not assume any of the obligations of Ruth Trace,nor did ithire any of Ruth Trace's employees or purchase any of itsequipmentwhen it took over operation of the minesite MINE WORKERS (BRONZITE MINING)589employed at a facility operated by that company;and that any "dispute" which mayexistis solelybetween the Employer andcertainof Ruth Trace'sformer employees. The Mine Workers took no po-sition concerning the assignmentof work.The Employer contends that the Mine Workers'purported disclaimer is insufficient to preclude theBoard from considering the matter on the merits;that thereisreasonablecause to believe that theMineWorkers violated Section 8(b)(4)(D) of theAct; and that the Board should assign the disputedwork to the Employer's unrepresented employeesbased on employer preference, relative skills, andefficiency of operation.D. Applicability of the StatuteBefore the Board may proceed with a determina-tionof the disputepursuantto Section 10(k) of theAct, it must find reasonablecauseto believe thatSection 8(bX4)(D) has been violated and that thepartieshave not agreed to a method for voluntaryadjustment of the dispute.Employer President Barker testified unrefutedlythat no agreed-upon method exists for voluntaryadjustment of this dispute.Concerning the statutory requirement of reasona-ble cause, Section 8(b)(4)(D) makes it an unfairlabor practice for a labor organization to engage inproscribed activity with an object of "forcing orrequiring any employerto assignparticularworkto employees in a particular labor organization orin a particular trade, craft, or class, rather than toemployees in another labor organization or in an-other trade, craft, or class ...."The recordcontainstestimony that at least 14pickets, includingMineWorkers selective strikecoordinator Franklin and former Ruth Trace em-ployees, assembled at theminesitefrom 20 May to23May, and that Franklin acted as their "repre-sentative" and spokesman in repeatedly urging theEmployer's unrepresented employees to honor thepicket line by not working.14 The testimony fur-ther discloses that Franklin told the Employer'semergency medical technician Sullivan that theformerRuth Trace employees felt they shouldhave the jobsinsteadof the Employer's unrepre-sented employees, and stated to Foreman Hurleythat, if the Employer worked at the minesite, itwas goingto put the former Ruth Trace employeesback to work. In addition, the testimony of Sulli-van, Foreman Hurley, driver Barker, and Franklinshows that the Mine Workers actively sought thedisputed work on behalf of the former Ruth Traceemployees by such conduct, and by requesting job14Thereisno dispute,andwe find,that Franklin was an authorizedMine Workers agent.applications and advising the pickets to seek em-ployment with the Employer.There was also testimony that picket Collins toldEmployer President Barker the former Ruth Traceemployees thought they should be the ones tofinish "the job" and there would be "head skin-ning" if the Employer performed the work; thepickets hurledstonesat the vehicle occupied byEmployer President Barker and one of the Em-ployer's employees and displayed a gun; and thepickets struck several vehicles containing the Em-ployer's employees with rocks and baseball bats orfired gunshots as the individuals attempted to enterthe minesite.The evidence shows that the Mine Workers,throughitsagentFranklin, induced and encour-aged the Employer's employees to refuse to workat the minesite,15 with an object of forcing theEmployer toreassignwork from its unrepresentedemployees to the former Ruth Trace employees.The evidence also shows that Franklin, acting inhis capacity as Mine Workers selective strike coor-dinator, instigated, encouraged, and participated ina minesite picket 16 and that at least one object of15 Specifically,we rely on the evidence that Franklin informed theEmployer's employees and officials that the ex-Ruth Trace employees feltthey had a right to their former jobs and repeatedly urged them not tocross the picket line; told Employer Foreman Hurley that he was goingto put the former Ruth Trace employees back to work if the Employeroperated the minesite, and told emergency medical technician Sullivan hefelt the former Ruth Trace employees should have their jobs rather thanthe Employer's employees.16 Specifically,we rely on the evidence that Franklin, who at the timeof the picket had been organizing selective strikes in the area where thepicket occurred,took a leadership role in initiating the picketing conducton 20 May, actively participated in the picket on 20 and 21 May, andencouraged and condoned the continued picketing activity on 22 and 23May by the example he set on 20 and 21 May by providing "legaladvice"to the pickets to seek employment with the Employer, and byappearing at the site and talking to several Ruth Trace Employees on 23May during the period they were evidently preparing for an aggressivecampaign to force the employer to reassign the disputed work to themUnder the circumstances and noting that Franklin was acting withinthe scope of his general or apparent authority as a union agent at all rele-vant times,we find that the Mine Workers was involved in and fully re-sponsible for the mmesite picketing activity described above SeeMeatCutters Local 248(Milwaukee Independent Meatpackers Assn.),222 NLRB1023, 1034 (1976). AsMine Workers Agent Franklin was present duringand indeed participated in a substantial amount of the alleged unlawfulpicketing activity and at no time disavowed such conduct or took stepsto prevent further picketing we find the Mine Workers responsible forthe pickets' conduct occurring on 22 and 23 May, even though Franklinwas evidently not present on the picket line when most of the relevantevents occurred SeeHospital Employees District 1199(SouthportManorConvalescent Center),227 NLRB 1732, 1734 fn6 (1977);Dover Corp,211NLRB 955,956-957 (1974), enfd as modified 535 F 2d 1205(10th Cir.1976), cert denied 429 U S.978 (1976),see generallyTeamstersLocal 115(E. J.Lavino),157 NLRB 1637, 1642-1643 (1966).Although Franklin denied Mine Workers involvement in the picketingactivity and asserted that the Mine Workers sent him to the minesite onlyto "evaluate the situation,"contrary to other witness'testimony, suchconflicts in testimony do not prevent the Board from proceeding underSec 10(k),aswe are charged only with determining that reasonablecause exists for finding a violation of Sec 8(bx4)(D)of the Act,not thatthe violation actuallyoccurred LongshoremenILA Local1294(Cibro Pe-troleum Products),257 NLRB 403, 406 (1981);Bricklayers Local 44 (Cor-betta Construction),253 NLRB 131 (1980) 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe picket was to force the Employerto reassignwork to the former Ruth Trace employees.Concerning the Mine Workers' purported dis-claimer,it is well established that a dispute over awork assignment no longerexists onceone of thecompeting unions or parties effectivelyrenouncesits claimto the work in question.'' Here, however,although selective strike coordinator Franklin testi-fied that the Mine Workers has no current interestin the disputed work, he stated that it would claimsuch interest in the future if it was able to prove its"common employer" contention. Such a purporteddisclaimer being conditioned on the outcome of al-leged pending legal action is not an effective re-nunciation of its claim to the disputed work.' 8 Wetherefore deny the Mine Workers motion to quashthe notice of 10(k) hearing.We fmd reasonable cause to believe a violationof Section 8(b)(4)(D) has occurred and that there isno agreed method for voluntary adjustment of thedispute within the meaning of Section 10(k) of theAct.19Accordingly,we find that the dispute isproperly before the Board for determination.Our dissenting colleague apparently interpretstheUnion's picketing as a lawful attempt to re-trieve the former Ruth Trace employees' jobs, con-tending that the relevant dispute is not betweencompeting groups of the Employer's employees,but rather is between the Mine Workers and RuthTrace, or the Mine Workers and the Employer tothe extent it is a successor or disguised continuanceof Ruth Trace. Our dissenting colleague relies onLongshoremen ILWU Local 8 (Waterway TerminalsCo.),185NLRB 186 (1970), andSafeway Stores,134NLRB 1320 (1961), holding that aunion'spicketing to recover terminated employees' jobsdid not involve a jurisdictional dispute.Both cases are distinguishable, however, as theyinvolvedsituationswhere the employer triggered awork dispute with the union by unilaterally reallo-catingwork from one group of its employees toanother, or by replacing one group of employeeswith another. The Board there was called upon notto resolve a jurisdictional dispute between compet-17Laborers (Paschen Contractors),270 NLRB 327 fn 2 (1984),SheetMetal Workers Local 55 (Gilbert L. Phillips Inc.),213 NLRB 479, 480-481(1974),Laborers Local 935 (C & S Construction Co.),206 NLRB 807, 808(1973)15 SeeLongshoremen ILA Local 1294,supra at 406; see generallyOper-atingEngineers Local 542 (James Julian. Inc.),247 NLRB 1113, 1115(1980).19Although we do not believe that the record supports the MineWorkers claimthat Franklin was sent to the minesitesolely "toevaluatethe situation,"and determine,inter airs, if Ruth Tracewas operating themine,we need not resolve that question,as our findingof one proscribedobject is sufficientto bring the Mine Workers' conduct within the cover-age of Sec8(b)(4XD) even if a lawful purposewas alsoshown to existSeePlumbers Local 195 (Gulf Oil),275 NLRB 484, 485 In. 7 (1985),Painters Local 79 (O Brien Plastering Co.),213 NLRB 788, 790 (1974)ing groupsof employees but, in effect, to arbitratea workassignmentdispute solely between the em-ployer and the picketingunion.Here, by contrast,the Employer was admittedly not responsible forthe Ruth Trace employees'terminations,and thereis no evidence that it maintained any legal or con-tractual relationshipwith Ruth Trace that wouldallow us to infer responsibility.20 The Employerbegan work more than 2 weeks after Ruth Tracehad ceased operatingthe minesiteand evidently ata timewhen no other employer's employees wereperforming the disputed work. The Employer was,thus, an obviously neutral party thrust into a workdispute that it didnot cause.This is precisely thesituation that Sections 8(b)(4)(D) and 10(k) are in-tended to resolve ,21 and we can findno reasonthese sections should not be applied with full effectin the instantcase.22Under the dissent's rationale, a union whose em-ployeemembers have been terminated becausetheir employer ceases operations at a jobsite wouldbe free to picket all future employers who attemptto perform the disputed work at the site with theirown employees and not be subject to the proscrip-tions of Sections 8(b)(4)(D) and 10(k).23 We con-sider the dissent's approach a recipe for jurisdic-tional unrest which is unsupported by Board prece-dent and is contrary to the letter and spirit of thenoted sections of the Act.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work afterconsideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (ColumbiaBroadcasting),364 U.S. 573(1961).The Board has held itsdetermination in ajurisdictional disputeisanact ofjudgment basedon common senseand experience, reached by bal-20 Ourdissentingcolleague's suggestion that theMine Workers had alawful work-preservation objectionagainst theEmployerto the extent itmight have been asuccessor or disguised continuanceof Ruth Trace issheerspeculation,as there isno evidencethat the Employer was a suc-cessoror disguised continuanceof Ruth Traceand such was not evenalleged by the Mine Workers.21 SeeLongshoremen ILA Local 1911 (Cargo Handlers),236 NLRB1439, 1440 (1978),NLRB v Electrical Workers IBEW Local 1212 (Colum-bia Broadcasting),364 U.S. 573, 580-581 (1961)22We note that the "doomsday" hypothetical presented in fn 5 of thedissent isclearly precludedunderWaterway TerminalsandSafeway,supra, as it presents a situationwhere an employerinstigates a work dis-putewith the union by voluntarilyreassigningwork fromone group ofits employeesto anotherWhether there may have beena legitimatedispute between Ruth Traceand itsformer employees, as ourdissenting colleague suggests,cannotalterthe unlawful object disclosed by the Mine Workerspicketing ofBronzite which, as noted in fn 20 above, is sufficientto bring the MineWorkers' conduct within the coverage of Sec 8(b)(4)(D)23 It is not uncommon for one employer to lose a contractto performcertainservices and to be replaced by anotherhaving its own workforce MINE WORKERS (BRONZITE MINING)591ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in decidingthis dispute.1.Certifications and collective-bargainingagreementsThere is no evidence of relevant Board certifica-tionsor collective-bargaining agreements.Thisfactor therefore does not favor an award to eithergroup of employees.2.Company preference and past practiceEmployer President Barker testified that the Em-ployer prefers to use its unrepresented employeesto perform the disputed work as it has "for anumber of years." This factor therefore favors anaward to the Employer's unrepresented employees.3.Area and industry practiceNo party presented evidence concerning areaand industry work assignment practice. This factortherefore does not favor an award to either groupof employees.4.Economy and efficiency of operationEmployer President Barker testified: "We classi-fy efficiency,I guess, asthe most time we operatewithout accidents, or people being off from workdue to accidents, or caused by the job. And bytheir ability to operate and maintain their equip-ment in agood, safe operational condition." Barkerfurther testified that the Employer has never had amajor accident resulting in death or permanentinjury and has never received more than a "normalcitation" from the Mine Safety and Health Admin-istrationor been "on order" with the agency.There is no evidence, however, that the formerRuth Trace employees were not as efficient as theEmployer's employees at performing the disputedwork, or that they performed the work in a lesssafe manner.We therefore find that this factor doesnot favor an award to either group of employees.5.Relative skillsAs noted,the Employer is engaged in the busi-ness of surface mining.Most of the Employer's un-represented employees are skilled in several differ-ent surface miningmethods and,before commenc-ing at the minesite,allperformed surface miningwork at another mine the Respondent operated. Itisundisputed,however,that the former RuthTrace employees performed the disputed work attheminesite until20 April,and there is no evi-dence they are less skilled than the Employer's un-represented employees.We ttherefore find thisfactor does not favor an award to either group ofemployees.ConclusionAfter considering all the relevant factors, weconclude that the Employer's unrepresented em-ployees are entitled to perform the work in dispute.We reach this conclusion relying on the factors ofcompany preference and past practice. The deter-mination is limited to the controversy that gaverise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Bronzite Mining Company rep-resentedby nounionare entitled to perform allcoalmining and loadingwork now being per-formed by the employees of Bronzite Mining Com-pany at the Freemont Mining Company's tract ofland in Mingo County, West Virginia.2. International Union, United Mine Workers ofAmerica is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to forceBronziteMiningCompany to assign the disputed work tothe employees of Ruth TraceMinerals, Inc.3.Within 10 days from this date, InternationalUnion,UnitedMineWorkers of America shallnotify the Regional Director for Region 9 in writ-ing whether it will refrain from forcing the Em-ployer, by means proscribed by Section 8(b)(4)(D),to assignthe disputed workin a manner inconsist-ent with this determination.MEMBER JOHANSEN, dissentingIn my view, the instant case does not present ajurisdictionaldisputecognizableunder Section10(k) of the Act. Accordingly, I respectfully dis-sent.Ihave no quarrel with the majority's factualrecitation and wish only to reiterate a few pertinentfacts.Thus, on 20 April 1985,1 in the midst of theMine Workers organization campaign, Ruth TraceMinerals, Inc. terminated its entire work force atthe Mingo County worksite. Trace had been oper-atingunder a contract with Freemont MiningCompany. On 5 May, also under a contract withFreemon, Bronzite Mining Company (the ChargingParty) began mining operations at the Mingo siteutilizing its own, unorganized employees. On 10May the Mine Workers filed an unfair labor prac-tice charge alleging that the former Trace employ-ees had been unlawfully discharged. Between 20'All datesreferto 1985 unless otherwise noted 592DECISIONSOF NATIONALLABOR RELATIONS BOARDand 23 May the Mine Workers picketed at theMingo site.As set forth by the majority, the pick-ets advanced their belief that the discharged Traceemployees had been unlawfully terminated andwere entitled to be doing the Mingo site work. Thepickets urged Bronzite employees not to cross thepicket line.2No picketing occurred after 23 Mayand on 28 June the Regional Director refused toissue a complaint on the Mine Workers 10 Maycharges.The majority finds Section 10(k) applicable tothe foregoing facts because, in its view, the MineWorkers was seeking to coerce an employer (Bron-zite) intoreassigningwork from one group of em-ployees (Bronzite's unorganized employees) to an-other group of employee (the discharged Traceemployees).Although that characterizationmaywell place this dispute within theliteralproscrip-tionof Section 8(b)(4)(D), the Supreme Court andthe Board have long held that Section 8(b)(4)(D)cannot be read in isolation, but must be applied inconjunctionwith Section 10(k).3 Read together,those sections do not apply to a union's effort to2My dissent shouldin no way be viewedas a condonation of thethreats and violencethat occurredon the picket line.sNLRB v. Electrical Workers IBEW Local 1212 (ColumbiaBroadcast-ing), 364U.S. 573 (1961),Safeway Stores,134 NLRB 1320 (1961).retrieve work lost by employees that it representsbut rather to disputes between two or more com-peting groups of employees claiming to do certainwork tasks. Here, the dispute is not between twocompeting groups of employees employed byBronzite, but rather a dispute between the MineWorkers and Trace or Bronzite to the extent thatBronzite might have been a successor or disguisedcontenance of Trace.4 In my view, Section 10(k) issimply inapplicable to such a dispute.5Longshore-men ILWU Local 8 (Waterway Terminals Co.),185NLRB 186 (1970);Safeway Stores,134 NLRB 1320(1961). See alsoPrinting Pressmen Local 7 (Chicago)(MetropolitanPrintingCo.),209 NLRB 320 (1974);Penello v.SheetMetalWorkers Local59,195F.Supp. 458 (D. Del. 1961). Accordingly, I dissent.4T1e factthat the MineWorkers claimof unlawful discharge waseventually found to be withoutmerit does not alter theproper character-izationof thenature of the dispute at the time the dispute existed6Under the majority'scharacterization of the dispute,Sec. 10(k)would be applicable to a situationwherean employer discharges its workforce theday before an election and hires nonunion replacements and theunion picketsthe facility tellingreplacement employeesthatthe dis-charged employees are entitledto the jobs.In such a situation,the picket-ing union would be seekingto coerce the employerinto replacing onegroupof employees (the newlyhired replacements) with another groupof employees (the dischargedstrikers)Surely, Sec 10(k) does not reachso far.